Citation Nr: 9923428	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-22 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 1980 to 
October 1995.

This case was previously before the Board of Veterans' 
Appeals (Board) in June 1998, at which time the issue of 
entitlement to service connection for bilateral hearing loss 
was denied, and the issue of entitlement to an increased 
rating for hypertension was remanded for further development.  
Following that development, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, 
confirmed and continued it denial of entitlement to a rating 
in excess of 10 percent for hypertension.  Thereafter, the 
case was returned to the Board for further appellate action.



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's hypertension, manifested primarily by 
diastolic readings below 110 and systolic readings below 200, 
is well controlled by medication and has not resulted in 
associated cardiovascular symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic 
Code 7101 (1996) (revised by Schedule for Rating 
Disabilities, The Cardiovascular System, 62 Fed. Reg. 65207, 
65215 (1997) (codified at 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1998)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to a rating in excess of 10 percent for 
hypertension is plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992). 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability

By a rating action, dated in February 1997, the RO granted 
entitlement to service connection for hypertension and 
assigned a 10 percent disability evaluation.  Such a scenario 
suggests that the veteran's claim for a higher evaluation is 
an original claim that was placed in appellate status by a 
Notice of Disagreement (NOD) expressing disagreement with an 
initial rating award.  As held in AB v. Brown, 6 Vet. App. 
35, 38 (1993), "on a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation."  The 
distinction between an original rating and a claim for an 
increased rating may be important in terms of determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in identifying the 
underlying NOD and whether VA has issued a Statement of the 
Case (SOC) or Supplemental Statement of the Case (SSOC).  

In regard to the appellant's contention that he is entitled to 
a higher disability rating for at least part of the original 
rating period following the grant of service connection for 
disability of hypertension, the rule from Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

At the outset of the veteran's claim, hypertensive vascular 
disease (essential arterial hypertension) was rated in 
accordance with 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Under that code, a 10 percent rating was warranted when the 
diastolic pressure was predominantly 100 or more.  A 20 
percent rating was warranted when the diastolic pressure was 
predominantly 110 or more with definite symptoms.  A 40 
percent rating was warranted when the diastolic pressure was 
predominantly 120 or more and there are moderately severe 
symptoms.  A 60 percent rating was warranted when the 
diastolic pressure was predominantly 130 or more and there 
were severe symptoms.  For the 40 percent and 60 percent 
ratings under code 7101, careful attention was to be paid to 
diagnosis and repeated blood pressure readings.  When 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent was 
to be assigned.  Note 1 under 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  

During the course of the appeal, VA issued revised 
regulations for the evaluation of hypertensive vascular 
disease.  Schedule for Rating Disabilities, The 
Cardiovascular System, 62 Fed. Reg. 65207, 65215 (1997) 
(codified at 38 C.F.R. § 4.104, Diagnostic Code 7101 (1998)).  
The change was effective January 12, 1998.  "Where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable...to the 
appellant should apply unless Congress provided otherwise or 
permitted the [VA Secretary] to do otherwise and the 
Secretary did so".   Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991). 

Under the revised regulations, a 10 percent rating is 
warranted for hypertensive vascular disease (hypertension and 
isolated systolic hypertension) when the diastolic prece is 
predominantly 100 or more, or when the systolic pressure is 
predominantly 160 or more.  It is also the minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent rating is warranted for diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  A 40 percent rating is warranted 
when the diastolic pressure is predominantly 120 or more.  A 
60 percent rating is warranted for diastolic pressure 
predominantly 130 or more. 

Note (1):  Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  For purposes of this section, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  

The service medical records show that at the time of the 
veteran's service separation examination in July 1995, his 
blood pressure was 156/110.  It was noted that his 
hypertension had been well controlled for 3 or 4 years.  
During a consultation, it was reported that serial blood 
pressure readings had averaged 134/101 in the left arm and 
130/95 in the right arm.  Additional blood pressure readings 
recorded during the consultation were 150/104, 136/104, and 
138/102.  Later in July 1995, the veteran's blood pressure 
readings were 126/88 and 124/84, and it was noted that his 
hypertension was well controlled by medication.

During an examination for the Merchant Marine in August 1995, 
the veteran's blood pressure was 138/90.  During an 
examination for the Coast Guard the following month, his 
blood pressure was 132/87, and it was again noted that it was 
well controlled on medication.

In July 1996, the veteran was seen for hypertension at a 
military medical facility.  It was noted that he was taking 
medication for his blood pressure.  His blood pressure was 
reported as 140/89.

In December 1996, the veteran was examined by VA to determine 
the extent of his hypertension.  He had reportedly been on 
medication for hypertension since the 1980's.  On 
examination, his heart demonstrated a regular rate and rhythm 
without murmur.  His blood pressure readings in the sitting, 
recumbent, and standing positions were 130/83, 144/76, and 
124/78, respectively.  The relevant diagnosis was a history 
of hypertension.

In November 1998, the veteran was reexamined by VA.  The 
claims folder was available to the examiner for review.  The 
veteran reported that during the previous 2 years, his blood 
pressure had been reasonably well controlled by medication.  
He also reported that he had last seen a physician for his 
blood pressure 1 to 11/2 years earlier.  He stated that in the 
past, his elevated blood pressure readings had been primarily 
diastolic.  He denied having any symptoms with his 
hypertension.  

On examination, his blood pressure readings were 126/76, 
138/84, and 130/84.  He had no jugular venous distention or 
carotid bruits.  His apex was not displaced, and he had no 
murmurs.  His S1 and S2 heart sounds were normally heard, and 
he had no S3 or S4 heart sounds.  The examiner noted that an 
electrocardiogram in 1995 had shown normal sinus rhythm 
without evidence of left ventricular hypertrophy.

The examiner concluded that the veteran's blood pressure 
seemed to be well controlled.  He noted no evidence from the 
cardiac examination of cardiac enlargement or any other 
secondary effect of hypertension.  A subsequent chest X-ray 
revealed borderline cardiomegaly with no evidence of acute 
disease.  An electrocardiogram revealed a nonspecific T-wave 
abnormality and sinus rhythm.  There was no evidence of left 
ventricular hypertrophy, which the examiner stated would 
suggest the presence of hypertensive heart disease.  

The preponderance of the evidence reported during the last 4 
years shows that the veteran's diastolic readings are below 
110 and that his systolic readings are below 200.  In fact, 
he has only had one reported diastolic reading as high as 110 
and no systolic reading above 156.  Moreover, the veteran 
acknowledges, and the evidence shows, that since service, his 
hypertension has been well controlled by medication.  
Although he maintains that his diastolic readings reach 110 
when he does not take his medication, there is no objective 
evidence to that effect.  Moreover, the rating schedule 
contemplates the veteran's medication regimen.  Finally, the 
Board notes that the evidence is negative for any recent 
treatment for hypertension or any symptoms of associated 
cardiovascular disability.  Accordingly, the Board is of the 
opinion that the symptomatology of the veteran's hypertension 
is reflective of no more than a 10 percent rating under both 
the old and new regulations.  

In arriving at this decision, the Board notes that the 
symptomatology associated with the veteran's symptomatology 
has been generally consistent since service.  Therefore, the 
concept of staged ratings noted in Fenderson does not apply.  
The Board also notes that during the most recent examination, 
the veteran's hypertension was not confirmed by readings 
taken two or more times on at least three different days.  
However, the veteran's complaints, the historical record and 
the current findings provide a very complete picture of the 
level of disability attributable to the service-connected 
hypertension.  There is simply no evidence or any indication 
of outstanding evidence which suggests a greater level of 
impairment due to that disorder.

Finally, the Board has considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating commensurate with the average earning 
capacity impairment 

due exclusively to his hypertension.  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  

The latest examination shows that the veteran is currently 
employed; however, there is no evidence that his hypertension 
has caused marked interference with that employment or with 
any employment since service.  Notably, there is no 
documentation of work missed by the veteran or of termination 
from employment, mutual or otherwise, because of his service-
connected disability.  In essence, the record shows that the 
manifestations of his hypertension are those contemplated by 
the noncompensable evaluation which is based on the average 
impairment in earning capacity.  38 C.F.R. § 4.1.  Moreover, 
there is no evidence that he has required frequent 
hospitalization for that disability.  Accordingly, the Board 
finds no reason for referral of this case to the Director of 
VA Compensation and Pension purposes for a rating outside the 
regular schedular criteria.


ORDER

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

